This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 REFUGIA PALACIOS,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36324

 5 PEDRO PALACIOS,

 6          Defendant-Appellant,

 7 and

 8   LINDAS INVERSIONES, INC.; JOSE LUIS
 9   PALACIOS; WILLIAM MARTINEZ
10   d/b/a ROADRUNNER CONSTRUCTION; and
11   LSF8 MASTER PARTICIPATION TRUST,

12          Defendants.

13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 Darren M. Kugler, District Judge

15 Samuel Isaiah Kane
16 Las Cruces, NM

17 for Appellee

18 Pedro Palacios
19 Elk Grove, CA
 1 Pro Se Appellant




 2                           MEMORANDUM OPINION

 3 VANZI, Chief Judge.

 4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed and the time for doing so has expired.

 7   {2}   AFFIRMED.

 8   {3}   IT IS SO ORDERED.

 9                                        __________________________________
10                                        LINDA M. VANZI, Chief Judge

11 WE CONCUR:



12 _________________________________
13 M. MONICA ZAMORA, Judge



14 _________________________________
15 JULIE J. VARGAS, Judge




                                            2